FORM OF

TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2018 STOCK INCENTIVE PLAN

 

THIS AGREEMENT (this “Agreement”) is made as of the Grant Date, by and between
Omega Healthcare Investors, Inc. (the “Company”) and «Recipient» (the
“Recipient”).

Upon and subject to this Agreement (including the Terms and Conditions and the
Exhibit which are attached hereto and incorporated herein as part of this
Agreement) the Company hereby awards as of the Grant Date to the Recipient the
number of Restricted Stock Units set forth below (the “Restricted Stock Units
Grant” or the “Award”).  Underlined and capitalized captions in Items A through
I below shall have the meanings therein ascribed to them.  Other capitalized
terms used in this Agreement are defined in Section 15 of the Terms and
Conditions.  Capitalized terms that are used but not defined in this Agreement
shall have the meaning ascribed to them in the “Plan” (as defined below).

A.Grant Date: January 1, 2020.

B.Plan: (under which Restricted Stock Units Grant is granted): Omega Healthcare
Investors, Inc. 2018 Stock Incentive Plan.

C.Restricted Stock Units:  «Restricted_Stock_Units» Restricted Stock Units,
which represents the right of the Recipient to receive upon vesting the same
number of shares of the Company’s common stock (“Common Stock”), subject to
adjustment as provided in the Terms and Conditions.

D.Vesting Schedule:  The Restricted Stock Units shall vest according to Exhibit
1 (the “Vesting Schedule”).  The Restricted Stock Units which have become vested
pursuant to the Vesting Schedule are herein referred to as the “Vested Stock
Units.” Each Vested Stock Unit represents the Company’s unsecured obligation to
issue one share of Common Stock.

E.Distribution Date of Common Stock:  The shares of Common Stock attributable to
the Vested Stock Units shall be issued to the Recipient on the date the
Restricted Stock Units become vested, subject to receipt from the Recipient of
the required tax withholding and Section 13 of the Terms and Conditions.
Notwithstanding the foregoing, distribution shall be deferred to the extent
provided in any deferral agreement between the Recipient and the Company as a
result of the Recipient’s valid deferral election.

F.Dividend Equivalents:  Each Restricted Stock Unit shall accrue Dividend
Equivalents, an amount equal to the dividends paid on one share of Common Stock
to a shareholder of record on or after January 1, 2020 and until the date that
the shares of Common Stock attributable to the Vested Stock Units are issued or
the Restricted Stock Units are forfeited.

 








G.Distribution Date of Dividend Equivalents:  The Dividend Equivalents shall be
paid to the Recipient on the same date that the related dividends are paid to
shareholders of record, subject to required tax withholding; provided, however
that any Dividend Equivalents that are accrued and owing as of the Grant Date
shall be paid within twenty (20) days after the Grant Date.  Notwithstanding the
foregoing or any other provision hereof, distribution of Dividend Equivalents
shall be deferred to the extent provided in any deferral agreement between the
Recipient and the Company as a result of the Recipient’s valid deferral election
and shall be paid in the form provided in such agreement.

H.Non-Competition Provisions:  The Recipient acknowledges that if the Recipient
is subject to any provisions then in effect in the employment agreement between
the Recipient and the Company or an Affiliate that limit the ability of the
Recipient to enter into competition with the Company or its Affiliates or to
work for a business which is in a similar business to that of the Company or of
an Affiliate, the Recipient will abide by such provisions.  Further, the
Recipient agrees that if there is no such employment agreement or there are no
such provisions in the employment agreement, during the Applicable Period, the
Recipient will not (except on behalf of or with the prior written consent of the
Company, which consent may be withheld in Company’s sole discretion), within the
Area, on the Recipient’s own behalf, or in the service of or on behalf of
others, and whether as an employee, a consultant or otherwise, provide
managerial services or management consulting services substantially similar to
those the Recipient provides for the Company or an Affiliate to any Competing
Business.  As of the Grant Date, the Recipient acknowledges and agrees that the
Recipient provides services to the Company throughout the Area.  

I.Non-Solicitation Provisions:    The Recipient acknowledges that if the
Recipient is subject to any provisions then in effect in the employment
agreement between the Recipient and the Company or an Affiliate that limit the
ability of the Recipient to solicit clients or employees of the Company or its
Affiliates, the Recipient will abide by such provisions.  Further, the Recipient
agrees that if there is no such employment agreement or there are no such
provisions in the employment agreement, during the Applicable Period, the
Recipient will not, on the Recipient’s own behalf or in the service of or on
behalf of others:

(i) solicit any individual or entity which is an actual client of the Company or
any of its Affiliates as of the Determination Date with whom the Recipient had
direct material contact while the Recipient was an employee of the Company or an
Affiliate, for the purpose of offering services substantially similar to those
offered by the Company or an Affiliate, or

(ii)  solicit for employment with a Competing Business any person who is a
management level employee of the Company or an Affiliate with whom the Recipient
had contact during the then most recent year of the Recipient’s employment with
the Company or an Affiliate.    

 



2

 




The Recipient shall not be deemed to be in breach of Item I(ii) solely because
an employer for whom the Recipient performs services solicits, diverts, or hires
a management level employee of the Company or an Affiliate, provided that the
Recipient does not engage in the activity proscribed by Item I(ii).

J.Acknowledgement:  The Recipient acknowledges and agrees that the Recipient’s
agreement to and compliance with the provisions of this Agreement, including
without limitation Item H and Item I above, are conditions to the effectiveness
of the grant of the Award, and further acknowledges and agrees that the
Recipient’s noncompliance with Item H or Item I above can result in a forfeiture
and/or recovery of all or part of the Award to the extent provided in the
Vesting Schedule. The Recipient also acknowledges and agrees that the
forfeitures and compensation recoveries provided for in this Agreement in
connection with any breach during the Applicable Period by the Recipient of the
Restrictive Provisions or the Intellectual Property Agreement shall not be the
Company’s sole remedy, and nothing in this Agreement limits the Company’s right
to seek damages, injunctive relief or other legal or equitable relief in case of
any breach during the Applicable Period by the Recipient of the Restrictive
Provisions or the Intellectual Property Agreement, except to the extent provided
otherwise in the last paragraph of the Vesting Schedule.  In the event that any
provision of this Agreement is determined by a court which has jurisdiction to
be unenforceable in part or in whole, the court shall be deemed to have the
authority to strike or sever any unenforceable provision, or any part thereof or
to revise any provision to the minimum extent necessary to render the provision
reasonable and then to enforce the provision to the maximum extent permitted by
law.

 

 

 

 

 

 

 

 

 

 

 

 

 



3

 




IN WITNESS WHEREOF, the Company and the Recipient have executed and agree to be
bound by this Agreement as of the Grant Date set forth above.

 

OMEGA HEALTHCARE INVESTORS, INC.

 

 

By:

 

Title:

 

 

THE RECIPIENT

 

By:

 

Name: «Recipient»

 

 

 

 

 

 

 

 

 

 

 

 

 



4

 




TERMS AND CONDITIONS TO THE

TIME-BASED RESTRICTED STOCK UNITS AGREEMENT

PURSUANT TO THE OMEGA HEALTHCARE INVESTORS, INC.

2018 STOCK INCENTIVE PLAN

 

1.Vested Stock Units.  The Company shall issue in book-entry form in the name of
the Recipient, or issue and deliver to the Recipient a share certificate
representing, the Vested Shares on the Distribution Date of Common Stock.

2.Tax Withholding, Dividends Equivalents.  Payment of Dividend Equivalents is
subject to required tax withholding.

3.Tax Withholding, Shares. 

(a)The minimum required amount of the tax withholding obligations imposed on the
Company, or at the Company’s discretion if tax withholding is required, tax
withholding up to the maximum statutory rates, by reason of the issuance of the
shares of Common Stock attributable to Vested Stock Units shall be satisfied by
reducing the actual number of shares of Common Stock by the number of whole
shares of Common Stock which, when multiplied by the Fair Market Value of the
Common Stock on the Distribution Date of Common Stock, is sufficient, together
with cash in lieu of any fractional share, to satisfy such tax withholding,
assuming that (i) the Recipient does not make a valid election to satisfy tax
withholding in cash pursuant to Subsection (b), and (ii) the Committee does not
determine that tax withholding will be required to be satisfied in another
manner.

(b)However, the Recipient may elect in writing by notice to the Company received
at least ten (10) days before the earliest Distribution Date of Common Stock to
satisfy such tax withholding obligation in cash by the earliest Distribution
Date of Common Stock, as provided in Subsection (a)(i). If the Recipient fails
to timely satisfy payment of the cash amount, then Subsection (a) shall apply.

(c) To the extent that the Recipient is required to satisfy the tax withholding
obligation in this Section in cash, the Company shall withhold the cash from any
cash payments then owed to the Recipient, or if none, the Recipient shall timely
remit the cash amount.

(d)If the Recipient does not timely satisfy payment of the tax withholding
obligation, the Recipient will forfeit the Vested Stock Units.

4.Restrictions on Transfer of Restricted Stock Units. Except for the transfer of
any Restricted Stock Units by bequest or inheritance, the Recipient shall not
have the right to make or permit to exist any transfer or hypothecation, whether
outright or as security, with or without consideration, voluntary or
involuntary, of all or any part of any right, title or interest in or to any
Restricted Stock Units.  Any such disposition not made in accordance with this
Agreement shall be deemed null and void.  Any permitted transferee under this
Section shall be bound by the terms of this Agreement.

 



5

 




5.Change in Capitalization.

 

(a)The number and kind of shares issuable under this Agreement shall be
proportionately adjusted for non-reciprocal transactions between the Company and
the holders of Common Stock that cause the per share value of the shares of
Common Stock subject to this Award to change, such as a stock dividend, stock
split, spinoff, or rights offering (each an “Equity Restructuring”).  No
fractional shares shall be issued in making such adjustment.

(b)In the event of a merger, consolidation, reorganization, extraordinary
dividend, spin-off, sale of substantially all of the Company’s assets, other
change in capital structure of the Company, tender offer for shares of Common
Stock, or a Change in Control, that in each case does not constitute an Equity
Restructuring, the Committee shall take such action to make such adjustments
with respect to the Restricted Stock Units as the Committee, in its sole
discretion, determines in good faith is necessary or appropriate and as is
permitted by the Plan, including, without limitation, adjusting the number and
class of securities subject to the Award, substituting other securities,
property or cash to replace the Award, all as determined in good faith by the
Committee to have equivalent value to the Award, removing restrictions on the
Award, or terminating the Award in exchange for the cash value determined in
good faith by the Committee.  Any adjustment pursuant to this Section may
provide, in the Committee’s discretion, for the elimination without payment of
any fractional shares that might otherwise be subject to the Award, but except
as set forth in this Subsection and the Plan may not otherwise diminish the then
value of the Award. 

(c)All determinations and adjustments made by the Committee pursuant to this
Section will be final and binding on the Recipient. Any action taken by the
Committee need not treat all recipients of awards under the Plan equally.

(d)The existence of the Plan and the Restricted Stock Units Grant shall not
affect the right or power of the Company to make or authorize any adjustment,
reclassification, reorganization or other change in its capital or business
structure, any merger or consolidation of the Company, any issue of debt or
equity securities having preferences or priorities as to the Common Stock or the
rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its business or assets, or any other corporate act or
proceeding.

6.Governing Laws.  This Award shall be construed, administered and enforced
according to the laws of the State of Maryland; provided, however, no shares of
Common Stock shall be issued except, in the reasonable judgment of the
Committee, in compliance with exemptions under applicable state securities laws
of the state in which Recipient resides, and/or any other applicable securities
laws.

7.Successors.  This Agreement shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.

 



6

 




8.Notice.  Except as otherwise specified herein, all notices and other
communications under this Agreement shall be in writing and shall be deemed to
have been given if personally delivered or if sent by registered or certified
United States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the Recipient.  Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.

9.Severability.  In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

10.Entire Agreement.  This Agreement, together with the terms and conditions set
forth in the Plan, expresses the entire understanding and agreement of the
parties with respect to the subject matter. In the event of a conflict between
the terms of the Plan and this Agreement, the Plan shall govern.  

11.Specific Performance.  In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

12. No Right to Continued Retention.  Neither the establishment of the Plan nor
the Award shall be construed as giving Recipient the right to continued service
with the Company or an Affiliate.

13.Tax Effects under 409A.  It is intended that the Award under this Agreement
will be exempt from or comply with Section 409A of the Internal Revenue Code
(the “Code”).  All provisions of this Agreement shall be construed consistent
with that intent.  If and to the extent that the Award does not qualify for an
exemption from Code Section 409A, whether as a short-term deferral pursuant to
Treas. Regs. Section 1.409A-1(b)(4) or otherwise, notwithstanding any other
provision of this Agreement, payment shall be made only in accordance with Code
Section 409A, such that if payment is being made as a result of the Recipient’s
termination of employment or other cessation of services, that shall be
construed to require a “separation from service” as defined under Code Section
409A and payment will be delayed for any “specified employee” as defined under
Code Section 409A to the extent required to comply with Code Section
409A(a)(2)(B)(i).  The Company does not guarantee to the Recipient that the
Award will not be subject to tax under 409A, and if it is, the Recipient shall
be solely responsible for such tax.     

14.Headings.  Except as otherwise provided in this Agreement, headings used
herein are for convenience of reference only and shall not be considered in
construing this Agreement. 

15.Definitions.  As used in this Agreement:



7

 




 “Affiliate” means any person, firm, corporation, partnership, association or
entity that, directly or indirectly or through one or more intermediaries,
controls, is controlled by or is under common control with the Company.

“Applicable Period” means:

(a) as to the Restrictive Provisions,

(i)the period of time that the Restrictive Provisions are in effect in
accordance with the terms of the employment agreement then in effect between the
Recipient and the Company or an Affiliate, or

(ii)  if there is no such employment agreement or there are no such provisions
in the employment agreement, the period of the Recipient’s employment with the
Company or an Affiliate, and with respect to the Non-Solicitation Provisions,
twelve (12) months thereafter, and with respect to the Non-Competition
Provisions, six (6) months thereafter; and 

(b)  as to the Intellectual Property Agreement, the period of time that any
breach of such agreement would be actionable by the Company or an Affiliate
pursuant to the terms of such agreement. 

“Area” means the states, areas and countries in which the Company or any of its
Affiliates owns, acquires, develops, invests in, leases, finances the ownership
of, or finances the operation of any skilled nursing facilities, senior housing,
long-term care facilities, assisted living facilities, or other residential
healthcare-related real estate.  

“Board” means the Board of Directors of the Company.

“Business of the Company” means any business with the primary purpose of leasing
assets to healthcare operators, or financing the ownership of or financing the
operation of skilled nursing facilities, senior housing, long-term care
facilities, assisted living facilities, or other residential healthcare-related
real estate.       

“Cause” shall have the meaning set forth in the employment agreement then in
effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Cause shall mean the occurrence of any of the following events:

(a)willful refusal by the Recipient to follow a lawful direction of any person
to whom the Recipient reports or the Chief Executive Officer of the Company,
provided the direction is not materially inconsistent with the duties or
responsibilities of the Recipient’s position with the Company or an Affiliate,
which refusal continues after such person or the Chief Executive Officer of the
Company has again given the direction in writing;

(b)willful misconduct or reckless disregard by the Recipient of the Recipient’s
duties or with respect to the interest or material property of the Company or an
Affiliate;

(c)material breach by the Recipient of any of the Restrictive Provisions;

 



8

 




(d)material breach by the Recipient of any provision of the Intellectual
Property Agreement;

(e)any act by the Recipient of fraud against, material misappropriation from or
significant dishonesty to either the Company or an Affiliate, or any other
party, but in the latter case only if in the reasonable opinion of the Chief
Executive Officer of the Company, such fraud, material misappropriation, or
significant dishonesty could reasonably be expected to have a material adverse
impact on the Company or its Affiliates; or

(f)commission by the Recipient of a felony as reasonably determined by the Chief
Executive Officer of the Company.

“Change in Control” means any one of the following events which occurs following
the Grant Date:

(a)the acquisition within a twelve (12) month period, directly or indirectly, by
any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than the Company or any
employee benefit plan of the Company or an Affiliate, or any corporation or
other entity pursuant to a reorganization, merger or consolidation, of equity
securities of the Company that in the aggregate represent thirty percent (30%)
or more of the total voting power of the Company’s then outstanding equity
securities;

(b)the acquisition, directly or indirectly, by any “person” or “persons” (as
such terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended), other than the Company or any employee benefit plan of the
Company or an Affiliate, or any corporation or other entity pursuant to a
reorganization, merger or consolidation of equity securities of the Company,
resulting in such person or persons holding equity securities of the Company
that, together with equity securities already held by such person or persons, in
the aggregate represent more than fifty percent (50%) of the total fair market
value or total voting power of the Company’s then outstanding equity securities;

(c)individuals who as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

(d)a reorganization, merger or consolidation, with respect to which persons who
were the holders of equity securities of the Company immediately prior to such
reorganization, merger or consolidation, immediately thereafter, own equity
securities of

9

 




the surviving entity representing less than fifty percent (50%) of the combined
ordinary voting power of the then outstanding voting securities of the surviving
entity; or

(e)the acquisition within a twelve (12) month period, directly or indirectly, by
any “person” or “persons” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended), other than any corporation or
other entity pursuant to a reorganization, merger or consolidation, of assets of
the Company that have a total gross fair market value equal to or more than
eighty-five percent (85%) of the total gross fair market value of all of the
assets of the Company immediately before such acquisition.

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred for purposes of this Agreement (i) unless the event also constitutes a
“change in the ownership or effective control of the corporation or in the
ownership of a substantial portion of the assets of the corporation” within the
meaning of Code Section 409A(a)(2)(v), or (ii) by reason of any actions or
events in which the Recipient participates in a capacity other than in his
capacity as an officer, employee, or director of the Company or an Affiliate.

“Competing Business” means any person, firm, corporation, joint venture, or
other business that is engaged in the Business of the Company.

“Determination Date” means with respect to determining compliance with a
covenant of this Agreement (a) while the Recipient remains employed by the
Company or an Affiliate, the date as of which compliance is being determined,
and (b) after the Recipient’s termination of employment, the date of the
Recipient’s termination of employment.

“Good Reason” shall have the meaning set forth in the employment agreement then
in effect between the Recipient and the Company or an Affiliate, or, if there is
none, then Good Reason shall mean the occurrence of an event listed in (a)
through (c) below:

(a)the Recipient experiences a material diminution of the Recipient’s
responsibilities of the Recipient’s position, as reasonably modified by any
person to whom the Recipient reports or the Chief Executive Officer of the
Company from time to time, such that the Recipient would no longer have
responsibilities substantially equivalent to those of other employees holding
equivalent positions at companies with similar revenues and market
capitalization;

(b)the Company or the Affiliate which employs the Recipient reduces the
Recipient’s annual base salary or annual bonus opportunity at high, target or
threshold performance as a percentage of annual base salary; or

(c)the Company or the Affiliate which employs the Recipient requires the
Recipient to relocate the Recipient’s primary place of employment to a new
location that is more than fifty (50) miles from its current location
(determined using the most direct driving route), without the Recipient’s
consent;

provided however, as to each event in Subsection (a) through (c),



10

 




(i)the Recipient gives written notice to the Company within ten (10) days
following the event or receipt of notice of the event of the Recipient’s
objection to the event;

(ii)the Company or the Affiliate which employs the Recipient fails to remedy the
event within ten (10) days following the Recipient’s written notice; and

(iii)the Recipient terminates his employment within thirty (30) days following
the Company’s and the Affiliate’s failure to remedy the event.

“Intellectual Property Agreement” means that certain agreement entitled
“Intellectual Property Agreement” previously entered into between the Company
and the Recipient.

“Non-Competition Provisions” means the provisions under the title
“Non-Competition Provisions” heading in Item H above of this Agreement.

“Non-Solicitation Provisions” means the provisions under the title
“Non-Solicitation Provisions” heading in Item I above of this Agreement.

 “Restrictive Provisions” means the Non-Competition Provisions and the
Non-Solicitation Provisions.

“Retirement” means voluntary resignation by a Recipient after having reached at
least age sixty-two (62) and having performed at least ten (10) years of service
with the Company, any subsidiary and/or any company that is acquired directly or
indirectly by the Company.  In addition, a Recipient must give at least six (6)
months prior written notice of resignation for such voluntary resignation to
qualify as “Retirement.”  The Recipient may give the required notice before
satisfying the age and service requirements for Retirement, provided the
Recipient satisfies the age and service requirements as of the effective date of
Retirement.

 



11

 




EXHIBIT 1

 

VESTING SCHEDULE

 

A.Active Employee.  Except as provided in the remainder of this Vesting
Schedule, the Restricted Stock Units shall become Vested Stock Units in
accordance with the following schedule:


Date

Percentage of Restricted Stock Units

 which are Vested Stock Units

 

 

December 31, 2022

100%

 

; provided the Recipient must remain an employee, director or consultant of the
Company or an Affiliate through the indicated date set forth above to vest in
accordance with the schedule above; provided further, if during the Applicable
Period and while the Recipient remains an employee, director or consultant of
the Company or an Affiliate, the Recipient breaches the Restrictive Provisions
or the Intellectual Property Agreement, the Board is permitted to require the
Recipient to return to the Company any Common Stock issued within one year
before the breach that was attributable to Vested Stock Units, or if such Common
Stock had been sold in an arm’s length transaction by the Recipient, the
proceeds of such sale as determined by the Board.  The amount of the recovery
shall be determined without regard to any taxes paid by or withheld from the
wages of the Recipient unless the Board shall determine otherwise.  Any
subsequent provision of this Vesting Schedule providing for vesting in the
specified circumstances shall not override the compensation recovery provisions
of this Item A. 

B.Disability, Good Reason or without Cause Termination.  Except as provided in
Item F below, if, in the year set forth in the following schedule, the Recipient
ceases services as an employee, director or consultant of the Company and all
Affiliates due to the Recipient’s Disability, the Recipient’s resignation from
the Company and all Affiliates for Good Reason, or the termination of the
Recipient’s employment by the Company and its Affiliates without Cause (each
such event referred to as a “Qualifying Termination”), then the percentage of
the Restricted Stock Units in the following schedule (rounded to the closest
whole number of Restricted Stock Units) shall become Vested Stock Units as of
the earlier of December 31, 2022 or the date of a Change in Control (the
“Applicable Post-Termination Vesting Date”):

 



Exhibit 1 – Page  1

 




 


Year of Qualifying Termination

Percentage of Restricted Stock Units

which are Vested Stock Units

 

 

2020

331/3%

2021

662/3%

2022

100%

; provided however, that such vesting shall not occur if before the earlier of
the Applicable Post-Termination Vesting Date or the end of the Applicable
Period, the Recipient breaches any of the Restrictive Provisions or the
Intellectual Property Agreement, and in such event, all Restricted Stock Units
shall be immediately forfeited as of the date of such breach.

C.Retirement.   Except as provided in Item F below, if the Recipient ceases
services as an employee of the Company and all Affiliates due to Retirement in
the year set forth in the following schedule, then the percentage of the
Restricted Stock Units in the following schedule (rounded to the closest whole
number of Restricted Stock Units) shall become Vested Stock Units as of the
Applicable Post-Termination Vesting Date:


Year of Retirement

Percentage of Restricted Stock Units

which are Vested Stock Units

 

 

2020

0%

2021

100%

2022

100%

 

; provided however, that such vesting shall not occur if before the earlier of
the Applicable Post-Termination Vesting Date or the end of the Applicable
Period, the Recipient breaches any of the Restrictive Provisions or the
Intellectual Property Agreement, and in such event, all Restricted Stock Units
shall be immediately forfeited as of the date of such breach.

D.Death after Qualifying Termination or Retirement.   Except as provided in Item
F below, if Item B or C of this Vesting Schedule applies and the Recipient
thereafter dies before the date vesting occurs pursuant to Item B or C, then the
vesting there provided shall be accelerated to the date of the Recipient’s
death; provided however, that such vesting shall not occur if during the
Applicable Period and before the date of death, the Recipient breached any of
the Restrictive Provisions or the Intellectual Property Agreement, and in

Exhibit 1 – Page 2

 




such event, all Restricted Stock Units shall be immediately forfeited as of the
date of such breach.  

E.Death while Employed.    Except as provided in Item F below, if the Recipient
ceases services as an employee, director or consultant of the Company and all
Affiliates due to the Recipient’s death in the year set forth in the following
schedule, then the percentage of the Restricted Stock Units in the following
schedule (rounded to the closest whole number of Restricted Stock Units) shall
become Vested Stock Units as of the date of death:

 

 

 


Year of Death

Percentage of Restricted Stock Units

which are Vested Stock Units

 

 

2020

331/3%

2021

662/3%

2022

100%

 

 

; provided however, that such vesting shall not occur if during the Applicable
Period and before the date of death, the Recipient breached any of the
Restrictive Provisions or the Intellectual Property Agreement, and in such
event, all Restricted Stock Units shall be immediately forfeited as of the date
of such breach.

F.Change in Control.  Notwithstanding Items B through E of this Vesting
Schedule, if a Change in Control occurs on or after the Grant Date and on or
before December 31, 2022, and (i) within sixty (60) days before the Change in
Control or (ii) after the Change in Control, the Recipient incurs a Qualifying
Termination, ceases services as an employee of the Company and all Affiliates
due to the Recipient’s Retirement, or ceases services as an employee, director
or consultant of the Company and all Affiliates due to the Recipient’s death,
then all Restricted Stock Units which have not previously become Vested Stock
Units pursuant to any of Items B through E shall become Vested Stock Units as of
the later of the date of the Change in Control or the date of the Qualifying
Termination, Retirement or death.

G.Voluntary Resignation or Cause Termination.  Restricted Stock Units which have
not become Vested Stock Units as of the Recipient’s cessation of services as an
employee, director, or consultant of the Company and all Affiliates, except as
provided in Items B through F of this Vesting Schedule shall be
forfeited.  Further, if (a) before a Change in Control, the Recipient ceases
services as an employee, director or consultant of the Company and all
Affiliates due to (I) the Recipient’s voluntary resignation without Good Reason
(and not due to Disability or Retirement) or (II) the termination of the
Recipient’s employment by the Company and its Affiliates for Cause, and (b)
during the Applicable Period, the Recipient breaches the Restrictive Provisions
or the Intellectual Property Agreement, the Board is permitted to require the
Recipient to return to the Company any

Exhibit 1 – Page 3

 




Common Stock issued within one year before the Recipient’s cessation of services
that was attributable to Vested Stock Units, or if such Common Stock had been
sold in an arm’s length transaction by the Recipient, the proceeds of such sale
as determined by the Board.  The amount of the recovery shall be determined
without regard to any taxes paid by or withheld from the wages of the Recipient
unless the Board shall determine otherwise.        

H.General Forfeiture Provisions.  Restricted Stock Units which have not become
Vested Stock Units as of the earliest of (i) December 31, 2022, (ii) except as
provided in Items B through F of this Vesting Schedule, as of the Recipient’s
cessation of services as an employee, director, or consultant of the Company and
all Affiliates, or (iii) the date provided in Item F, shall be forfeited, and
once a forfeiture occurs no provision of this Vesting Schedule shall be
construed to reinstate the forfeiture.  The forfeitures and compensation
recoveries provided for in this Agreement in connection with any breach during
the Applicable Period by a Recipient of the Restrictive Provisions or the
Intellectual Property Agreement shall not be the Company’s sole remedy, and
nothing in this Agreement limits the Company’s right to seek damages, injunctive
relief or other legal or equitable relief in case of any such breach; provided,
however, if the Recipient is not a party to an employment agreement with the
Company or an Affiliate as of the date of termination of employment and the
Recipient ceases services as an employee, director or consultant of the Company
and all Affiliates due to a Qualifying Termination or Retirement, the Company’s
sole remedy with respect to a breach by the Recipient during the Applicable
Period of the Non-Competition Provisions will be the forfeiture provided in Item
B or Item C, as applicable, of this Vesting Schedule; provided further, such
limitation to the Company’s remedies shall not apply to the Recipient’s breach
during the Applicable Period of the Non-Solicitation Provisions or the
Intellectual Property Agreement.   

I.Fractional Units.  If any calculation in this Vesting Schedule results in a
fractional number of Vested Stock Units, the number of Vested Stock Units shall
be rounded to the closest whole number.

 

 

 

Exhibit 1 – Page 4

 

